                                                     g-%,
Case 2:18-cv-14371-RLR Document 40 Entered on FLSD Docket  'I;L HT LPage
                                                          08/06/2019  9/1*Ie!
                                                                          of 3 >#;
                                                                                 t.e
                           qqtt tz),Ft                            * >            <
                           X %rt'
                                (*       l
                                           *9 tb70X
                                                                            FlLED SY             LJ.t
                                                                                                    -'e(
                    BERM AN v GENERALM OTORS,LLC,Case # 2:18-œ -1437

                                                                                   Ak6 25 2119
      IAM A CLASS M EM BER W HO OBJECTS TO PARTSOFTHE SEU LEM ENT.
                                                                                  s.
                                                                                    gtl
                                                                                      jjt
                                                                                       .u
                                                                                        l/..
                                                                                           '
                                                                                           l
                                                                                           cjl
                                                                                             pj
                                                                                              kcu
      IHAVEA 2013 EQUNOX LTTHAT lPURCHASED USED.IT HAD 56.000 M ILESON IT W HEN IBOUGHT IT.
      lNOW HAVE230,000 M ILES ON THEVEHICHLE.lAM HARM ED BYTHETERM S OFTHE 120,000 M ILES
      BECAUSE ITRAVELA LOT.
      OBJECTIONS:

        1. W HEN IBOUGHTTHECAR,NOBODYATTHE DEALERSHIP INFORM ED M EOFTHE PROBLEM
           W ITH EXCESSIVEOILUSE-IW OULD NOT HAVEBOUGHTTHECAR IF IHAD BEEN INFORM FD.
        2. THE PISTON PROBLEM IS NOT THE FAULT OFTHE PURCHASER-IT ISA M ANUFACTURER
            PROBLEM .NO M ILESSHOULBE LIM ITED ON A PROBLEM THAT IS100% THE MANUFACTURER'
           FAULT.
        3. I.AM S00 M ILES FROM M Y BIRTH STATE,IGO HOM E QUITEOG EN.W HY SHOULD lBEPUNISHED
            .


           BECAUSE OF MY LOVE OFTRAVELING. IDID NOT CREATETHIS PROBLEM , lSHOULD BE
           COVERED BYTHE SAM E REM EDYTHAT COVERS PEOPLEW HO DRIVE 12,000M I    LES/YEAR.
        4. W ITH REGULAR OILCHANGESAND EXCESSIVEOlLUSE, IHAVETO SPEND $1030 DOLLARS/YEAR
           ON OILFOR M YCAR.IHAVE BEEN DRIVING FOR 40 YEARS, IHAVENEVER HAD TO SPEND SO
           M UCH.
        5. BOEING HAD TO GROUND ALLOF l    TS PLANES W ITH THE DEFECTIVEAUTOPILOT SYSTEM . THEY
           W AITED UNTIL500 PASSENGERS W ERE DEAD.
        6. THiS ISGM'PROBLEM ,W HY SHOULD THE CONSUM ER BE BURDEN W ITH THECOST OF REPAIR,
           W HEN GM W AS W ELLAW AREOFTHE PROBLEM BEFOREIT FINALLY CORRECTED THE ISSUE.
        7. IAM COMFORTABLEWITHTV YYEARLIMIT,BUTTHE120,000MILESISTOOSHORT.WHY
           NOT 320,000 M ILES.
        8. ARE RENTALCAR AGENCIES HELD TO THIS SHORT M ILAGE RULE?
        9. HOW M UCH ISTHE M ILAGE LIM IT ON CARSSOLD TO RENTALCAR AGENCIES.?

                                                                 M r.Tom my Rose
                                                                 99I1 W(51stSt.
            THANK YOU FOR YOUR TIM E                             A err/tz- ,KS 66203-1625
            TOM M Y ROSE

            DANIELK.BRYSON                                  THOMASA.CASEY,Jr
            J.HUNTER BRYSON                                 JONESW ALKER LLP
            W HITFSELD BRYSON & M ASON LLP                  201 ST.Charlesave
            900 W .MORGAN ST.                               NEW ORLEANS,LA 70170-5100
            RALEIGH,NC 27603


                            ç.lecL 0+** ûour#-
                             u--5. o-
                                    vstr.
                                        'cf- coorq
                             & J.3Yr;cf &'/- $ lor.
                                                  '2g
                             û 11* 1.ee pâpe sv Jr- tz..5- Ctvr4U oxe
                             f',(J.œ.r. (-tc-q; w,y I
                             -
                                 Nc4 ?,'ecce',$ l ,
                                                  ?9î 6-#
         Case 2:18-cv-14371-RLR Document 40 Entered on FLSD Docket 08/06/2019 Page 2 of 3




w. .
   Z. .-'. .. -
                                      . .,
                                             c.
                                              . .> y..   zw . .7..
                                                                           x       ,w.
        =I &
           - >
        Y w =
          o x
     < * >                                                   ï *               m           8
                                                                                           :
     E K  5.                                                 M
                                                             e --
                                                                               o
                                                                               =           ,h
     &'r
       o7 m
          =                                                  L.                w
                                                                               f'
                                                                                p          j
     %
     i
     < o a.                                              n f%a
                                                         @
                                                                               -
                                                                               Q
                                                                                : :l
                                                               .
                                                         > ;z'                 D           r
     U 8.                                                œ ..
                                                            +                  S           1
    &- =
       m                                                 t.a                             l
                                                         c                               r
    A                                                    Oh
                                                         -                               q
    &                                                    Na
                                                         >



                                                                                       *
                                                                                       t
                                   z c x œ a z .                                     #
                                   o
                                   = œ
                                     x Q
                                       o % o                                        #
                                   x > o <   > 2
                                               -                                    /.
                                   O 2 = M U R ''                                   t
                                    œ o
                                      m ï .. > .. o t!
                                   r ep >w. c .. c) z
                                   / qE el 6 .M I > A#
                                   2     i    E = r- #!
                                   >          =. < o
                                   Q     r    o m rn t.  r
                                   =     M    >f C) >
                                   t    m        c oa i
                                        ..       N1 U   t
                                        =
                                        k!       % =    p
                                                     .
                                                     -u r
               =œ = '
                    =
                    *n                  t
                                        ot          tn (F
               o o o =
                                             u)                    .
                                                                   -'
                                                                   -a              j
                                                                                   .
               a*.
                 ==o C
                     :7                      o                     m
               E >   ap                      (>
               Qo
                a 4 -
               R       6 m
                       - o
            o          a tm
                       e
           o'M            <
                          (z
           e.
           ,             ?
           &             C
                         .
                               7        r*         n z a
                                                   >                       $
                                                    ='v n                      r
                               *
                               C
                                       >           > <
                                                     ': ,.                 T
                                       O           x    s                  u
                                                                           e
                                      tn
                                                   U
                                                   x : q-z -
                             >
                             >
                                      c
                                                  # d
                                                         Y                 k
                                                                           -
                                                  t! x                     C
                                                                           t
                                                                           >
                   *                                                       >
         * * = G)
         c
         Y 4.< *
         Dhi>'
             - D
           & to tn                                                     #
                                                                       C
                                                                       S
                                                                       f
                                                                       &
                                                                       C
                                                                       4
Case 2:18-cv-14371-RLR Document 40 Entered on FLSD Docket 08/06/2019 Page 3 of 3




                                 4
                                 t
                                 4
                                 t
                                 d
        =                        G    -
                                              O
                                  z
        N                                     ko
        (.!
        Jk
          ;$
           ..
           )      b-
                   ! èu
                      3t.w R T' e -
                        + % 3 -- c:
                                 2'
        1
        :
        ,,
        A         â % q x= %
        =           &p.K,
                        o
                        c ) zfby-
        q
        y
                  $ xix *
                        ,k w,e .-
        N         ra             t dC
                  X
                  c =
                  '
                        '< Z
                  2 v    m z jwk
                        -Y
                        .
                  e > % < v çM
                                                   j''*'j
                                                   (31
                                                   1..;l
                                                   '.#
                                                     l
                                                   j*eej
                                                   111
                                                   (l1
                                                   K*
                                                   (!,


                            %N
                        NA
                  4&*        x+           x
                  %R        %Y        %%
                       *%% NxA V
 .V .a5 Q
        =
                             &N
                             *
       w
                      VN&.
                         F
   < . -*' 'h.@
   to .: x.
    8< $.
(- ,
: =
   <
   J
   4
?-* 6
    tx*
      wC
